20-05027-rbk
  20-05027-rbk
             Doc#237
               Doc#269-3
                     FiledFiled
                           03/24/21
                                08/13/21
                                     Entered
                                         Entered
                                             03/24/21
                                                 08/13/21
                                                      17:07:25
                                                          12:26:57
                                                               MainExhibit
                                                                    Document
                                                                           C PgPg
                                                                               1 of1 2of 2




  The relief described hereinbelow is SO ORDERED.

  Signed March 24, 2021.


                                                          __________________________________
                                                                       Ronald B. King
                                                            Chief United States Bankruptcy Judge




                              IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVISION

   IN RE:                                 §
                                          §
   KRISJENN RANCH, LLC,                   §                        CASE NO. 20-50805-RBK
                                          §
                DEBTOR                    §                        CHAPTER 11
   ______________________________________ §
                                          §
   KRISJENN RANCH, LLC, KRISJENN RANCH, §
   LLC-SERIES UVALDE RANCH, AND           §
   KRISJENN RANCH, LLC-SERIES PIPELINE    §
   ROW, AS SUCCESSORS IN INTEREST TO      §
   BLACK DUCK PROPERTIES, LLC,            §
                 PLAINTIFFS,              §
   VS.                                    §                        ADVERSARY NO. 20-05027-RBK
                                          §
   DMA PROPERTIES, INC. AND               §
   LONGBRANCH ENERGY, LP,                 §
                 DEFENDANTS.              §

                                              FINAL JUDGMENT

            On the 11th day of January 2021, came on to be heard this adversary proceeding for trial on the

   merits. Plaintiffs, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch,

   LLC-Series Pipeline ROW, as successors in interest to Black Duck Properties, LLC (collectively,
20-05027-rbk
  20-05027-rbk
             Doc#237
               Doc#269-3
                     FiledFiled
                           03/24/21
                                08/13/21
                                     Entered
                                         Entered
                                             03/24/21
                                                 08/13/21
                                                      17:07:25
                                                          12:26:57
                                                               MainExhibit
                                                                    Document
                                                                           C PgPg
                                                                               2 of2 2of 2



   “KrisJenn”), appeared by and through counsel of record and announced ready for trial. Defendants, DMA

   Properties, Inc. (“DMA”) and Longbranch Energy, LP (“Longbranch”), appeared by and through counsel

   of record and announced ready for trial. Third-party plaintiff, Frank Daniel Moore (“Moore”), and Third-

   party defendant, Larry Wright (“Wright”), appeared in person and by and through counsel of record and

   announced ready for trial.

              The Court heard the testimony of witnesses, received documentary evidence, and heard arguments

   of counsel over the course of approximately six days. This Final Judgment is based on the record and all

   applicable legal and equitable principles.

              For the reasons stated in the Opinion rendered contemporaneously herewith, pursuant to FED. R.

   BANKR. P. 7052, it is hereby ORDERED, ADJUDGED, AND DECREED that:

         1.         Declaratory judgment is rendered in favor of Plaintiffs that the net-profits interests in the

                    Assignment Agreements owned by Longbranch Energy, LP and DMA Properties, Inc. are

                    personal covenants.

         2.         As to Moore’s claim for breach of fiduciary duty against Wright regarding the unauthorized

                    Black Duck Loan, the Court renders judgment that Moore take nothing because no actual

                    damages were proven.

         3.         Declaratory judgment is rendered in favor of DMA that, under the terms of the Email

                    Agreement and Harris SWD Agreement, DMA has an ownership interest in 50% of the

                    Bigfoot Note payments. Further, the Court will award DMA $175,143.60 from the funds

                    held in the Panola County court registry, plus attorney’s fees from the court registry if DMA

                    requests attorney’s fees in accordance with FED. R. BANKR. P. 7054 and Local Bankruptcy

                    Rule 7054.

         4.         All relief not granted herein is denied.

                                                         ###



                                                          2
